PEARSON, Chief Judge.
The appellants were the defendants in an action for a declaratory judgment brought by the appellee, Government Employees Insurance Company. The insurance company sought and received a declaratory judgment that it was not liable upon appellant’s claim for uninsured motorist coverage. The summary judgment for the insurance company was entered upon the express basis of the trial court’s construction of Fredel v. Southern General Insurance Company, Fla.App. 1970, 233 So.2d 451. The trial court construed that decision of this court to hold that for the one year limitation period prescribed in F.S. § 627.0851 F. S.A., to be applicable, the liability insuror must have been judicially declared to be insolvent within one year of the date of the accident. The trial court did not have the benefit of the full discussion of this problem in Bartholomew v. Glens Falls Insurance Group, Fla.App. 1970, 241 So.2d 698. While we think that the holding in Fredel v. Southern General Insurance Company, supra, is not in conflict with the Bartholomew decision, we clarify our holding by an adherence to the holding and reasoning in Bartholomew.
Therefore, the summary judgment must be reversed.
Reversed and remanded for further proceedings.